 SPARTAN AIRCRAFT COMPANY73if shall .therefore further recommend that the Respondent cease and desisttherefrom.The unfair labor practices found herein indicate a purpose to limit the lawful-concerted activities of the Respondent's employees.Such purpose is related toother unfair labor practices, and it is found that the danger of their commissionis reasonably to be apprehended. I shall therefore recommend abroad cease-and-desist order, prohibiting infringement in any niaunerupon the rights guaranteedin Section 7 of the Act.For the reasons stated in the subsection entitled"The alleged violation of See-t2on 8 (a)(3)," I shall recommend that the complaint. be dismissed insofar as it.alleges the discriminatory discharge of Whitfield and Davis.Upon the basis of the above findings of fact and upon the entire record in thecase, I make the following :CONCLUSIONS OF LAW1.Amalgamated Clothing Workers of America, CIO, is a labor organizationwithin the meaning of Section 2 (5) of the Act.2 By discriminating in regard to the hire and tenure of employment of ViolaSmith,Mabel Pollock, Cora Hazel, Mary Green, Hazel Miller, and EstelinaRaynor, thereby discouraging membership in the Union, the Respondent hasengaged in and is engaging in unfair labor practices within the meaning of.Section 8 (a) (3) of the Act.By such discrimination and by interrogating, threatening, and promisingbenefits to its employees in connection with union activities, thereby interferingwith, restraining, and coercing them in the exercise of rights guaranteed inSection 7 of the Act, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section S (a) (1) of the Act.4.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (G) and (7) of the Act.5.The Respondent has not engaged in unfair labor practices within the meaningof the Act by discharging Gladys Whitfield and Clara Belle Davis.'[Recommendations omitted from publication in this volume.}SPARTAN AIRCRAFT COMPANYandTRANSPORTWORKERS UNION OFAMERICA, CIO, PETITIONER.Case No. 16-RC-x444.February 13,195?Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Elmer Davis, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Murdock].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theAct.98 NLRB No. 19. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organizations involved claim to represent employees-of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9:(c) (1) and Section 2- (6) and, (7) of the Act, for the following-reasons:The Employer and the Intervenor, Local Lodge 790, International`Association of Machinists, AFL, contend that an existing contract isitbar to the present proceeding.The Intervenor has been the recognized bargaining representative-of the Employer's production and maintenance employees for a num-ber of years.A bargaining agreement signed in 1949 terminated onAugust 1, 1951.A new contract, which states that it was signed oneAugust 20, 1951, will not expire until August 1, 1952.The Petitionerfiled its petition on August 30, 1951.The Petitioner asserts that the existing contract is not a bar because'(1) the contract was actually signed on August 31, 1951, after thefiling of the present petition, instead of on August 20, 1951, (2) the-contract of August 20 is not a complete agreement, and (3) it con-tains unlawful union-security provisions.All six signatories to the 1951 contract, both Employer and Inter-venor representatives, testified without contradiction that they had'signed the agreement on August 20, 1951. ' The only evidence to thecontrary is the testimony of several witnesses that at an organizationalmeeting of the Petitioner held on August 31, 1951, H. D. Jarrard, oneof the committeemen who had signed the 1951 contract in behalf of-the Intervenor, told the audience that the contract had been signedthat morning.Jarrard denied making this statement.On the basis,of the preponderance of the evidence, the Board finds that the contractwas signed on August 20, 1951.The 1951 agreement is a complete collective bargaining contract, ex-cept that in its provision for wages it provides :The wage rates which shall be effective during the term of this,Agreement shall be set forth in Appendix "A" and made a parthereof.The Company and the Union will endeavor to agree uponthe proper classification and hourly rate ranges as soon as pos-sible, and shall incorporate a merit plan of progress.The appendix covering wage rates was not signed until October 22,1951, approximately 2 months after the filing of the present petition-The August 20, 1951, agreement is a detailed bargaining agreementof 34 articles covering such subjects as hours of work, union security,overtime shift differentials, holidays, vacations, sick leave, seniority,grievance procedure, and cost-of-living adjustments.It is thus muchmore than a mere recognition agreement.On the contrary, it is so SENNECOTT COPPER CORPORATION75complete as to substantially stabilize labor relations between theparties, even though it leaves the wage provision for future negotia-tion.The 1951 contract therefore constitutes a bar.'The contract provides that employees covered by the agreementshall :within thirty (30) daysafter the date of execution of this Agree-ment, or in the case of new employees,within thirty (30) daysafter thedate of employment,become members in good standingin theUnion... .The Company will, withinthree(3) working days after receipt.of notice from the Union, discharge any employee who is not in.good standingin the Union,as required in the preceding para-graph.The Petitioner argues thatboth theseclauses are unlawful.Althoughthe contract uses the phrase"within thirty (30) days" rather than thestatutory phrase, "on or after the thirtieth day following"in desig-nating an employee's grace period for joining the Intervenor, we be-lieve that the former phrase grants to employees the full statutoryperiod in which to join the incumbent union.2The further contentionthat the secondclause is unlawful becauseit permits discharge on some ground other than an employee's failureto tender the periodic dues and initiation.fees uniformly required asa condition of acquiring or retaining membership is also withoutmerit.This argument assumes illegality,whereas the proper as-sumption is one oflegality :that the obligation to discharge extendsonly to situations recognized as valid by statute.As thepetition was filed after the signing of the 1951 agreement,,we find thatit is a bar to the present proceeding.We shall-thereforedismiss the petition.OrderITIS HEREBYORDEREDthat the petition filedhereinbe, and it herebyis, dismissed.2PillsburyMills,Inc.,92NLRB172; Pullman Standard Car Manufacturing Co.,.51 NLRB 661.2 Owens-Illinois Glass Company,96 NLRB 640.XENNECOTT COPPER CORPORATIONandCONRADH. ROGERS, PETITIONER..Case No. 33-R-279.February 13,1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Byron E. Guse, hearing offi-98 NLRB No. 14.